Citation Nr: 1813949	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-34 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes to the Board of Veterans Appeals (Board) from a February 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD and assigned a 30 percent rating.  

In September 2015, the Board denied the Veteran's claim for a rating in excess of 30 percent.  The Veteran then appealed the Board's September 2015 decision to the Court of Appeals for Veterans Claims (Court), and in December 2016, the Court issued a decision setting aside the previous determination and remanded this appeal to the Board for further development.   

In order to comply with the December 2016 Court decision, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a higher initial rating for PTSD so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that the Veteran last underwent a VA examination pertaining to this disability in April 2013, almost five years ago, and since that time  the Veteran has continued to receive mental health treatment on a regular basis as evidenced by VA treatment records dated through September 2017.  Given the significant number of additional mental health treatment records associated with the claims file, and to ensure compliance with the intention of the Court's December 2016 remand that the Veteran's symptomatology is fully considered, the Board finds that, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected PTSD.  

The most current records of relevant treatment dated since September 2017 also should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file copies of records of any VA or private treatment for the Veteran's PTSD dated since September 2017 that have not previously been obtained.  

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of his PTSD.   

3.  Schedule the Veteran for a VA examination with the appropriate medical professional to determine the nature and severity of his PTSD.  The record should be made available to and reviewed by the examiner.  The examiner should conduct any necessary tests.

The examiner is requested to identify the FREQUENCY, SEVERITY, AND DURATION of all manifestations of the Veteran's PTSD, and to comment upon the social and occupational impairment resulting from such disability.

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

4.  Then readjudicate the appeal.  If the claim is not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




